Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 2, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161928
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re CONSERVATORSHIP OF SHIRLEY                                                                    Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  BITTNER.                                                                                            Megan K. Cavanagh,
  _________________________________________                                                                            Justices



  STACEY BITTNER, Personal Representative
  of the ESTATE OF SHIRLEY BITTNER, and
  SUZANNE BITTNER KORBUS,
              Other Parties,
  and

  STACEY BITTNER, Individually,
            Appellant,
                                                                   SC: 161928
  v                                                                COA: 347750
                                                                   Macomb PC: 2016-221230-CA
  KEVIN ADAMS, ESQ., and THE LAW OFFICES
  OF KEVIN ADAMS, PLLC,
             Appellees.
  __________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 2, 2020

                                                                              Clerk